DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (U.S. 3,890,762 A) in view of Hall (U.S. 8,763,886) and Goodrich (U.S. 7,484,623).  Regarding claim 1, Ernst discloses a packaging assembly (10; figure 1; column 3, lines 18-21) comprising: a pair of first insulation blocks (foam panels 31,33; figure 2; column 3, lines 46-55), each first insulation block being rectangular and having six surfaces (as shown; figure 2) including a first pair of opposing surfaces (upper and lower horizontal surfaces; figure 2), a second pair of opposing surfaces (left and right vertical surfaces; figure 2), and a third pair of opposing surfaces (inner and outer surfaces; figure 2), each first insulation block of a first dimension as measured between the third pair of opposing surfaces (each of panels 31,33 having a first dimension measured between inner and outer surfaces), each first insulation block of a second dimension as measured between the first pair of opposing surfaces (each of panels 31, 33 having a second dimension measured between upper and lower surfaces), and each first insulation block of a third dimension as measured between the second pair of opposing surfaces (each of panels 31, 33 having a third dimension measured between left and right surfaces), the first dimension of each first insulation block being a thickness (as shown between inner and outer surfaces; figure 2); a pair of second insulation blocks (32, 34; figures 1-2), each second insulation block being rectangular and having six surfaces (as shown; figure 2) including a first pair of opposing surfaces (upper and lower horizontal surfaces), a second pair of opposing surfaces (left and right vertical surfaces), and a third pair of opposing surfaces (inner and outer surfaces), each second insulation block of a first dimension as measured between the second pair of opposing surfaces (each of panels 32, 34 having a first dimension measured between left and right surfaces), each second insulation block of a second dimension as measured between the first pair of opposing surfaces (each of panels 32, 34 having a second dimension measured between upper and lower surfaces), and each second insulation block of a third dimension as measured between the third pair of opposing surfaces (each of panels 32, 34 having a third dimension measured between inner and outer surfaces), the third dimension of each second insulation block being a thickness that is about the same as the thickness of each first insulation block (as shown; figure 2); a pair of third insulation blocks (30, 35; figures 1-2), each third insulation block being rectangular and having six surfaces (as shown; figure 2) including a first pair of opposing surfaces (shorter side surfaces), a second pair of opposing surfaces (longer side surfaces), and a third pair of opposing surfaces (upper and lower surfaces), each third insulation block of a first dimension as measured between the second pair of opposing surfaces (each of panels 30, 35 having a first dimension measured between the longer side surfaces thereof), each third insulation block of a second dimension as measured between the third pair of opposing surfaces (each of panels 30, 35 having a second dimension measured between upper and lower surfaces thereof), and each third insulation block of a third dimension as measured between the first pair of opposing surfaces (each of panels 30, 35 having a third dimension measured between shorter side surfaces thereof), the second dimension of each third insulation block being a thickness that is about the same as the thickness of each first insulation block and each second insulation block (as shown, panels 30-35 each having the same thickness; figures 1 -2); a first enclosure (11; figures 1 -2; column 3, lines 18-28), the first enclosure including a first side (16; column 3, lines 35-40), a second side (18), a third side (17), a fourth side (19), and top side (top 20 formed by four flaps 21, 22, 23, 24; figures 1-2; column 3, lines 34-40), the first side (16) connected to the third side (17) and the fourth side (19, as shown; figure 2), the first side (16) opposing the second side (18, as shown; figure 2), the second side (18) also connected to the third side (17) and the fourth side (19, as shown; figure 2), and the first side, second side, third side, and fourth side connected to the top side (as shown, each of sides 16-19 attached to a respective flap 21-24 of top 20; figure 2).  
Ernst discloses the claimed invention but includes a bottom side and does not teach that the insulation blocks are composed of cellulose material and the collapsed form of the container. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Ernst without the bottom side, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Hall teaches that it is known to provide an insulating container wherein the insulation blocks are composed of cellulose material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Ernst with the insulation blocks being composed of cellulose material, as taught by Hall, in order to use recyclable material and improve the insulating properties (col. 4 lines 47-65 of Hall), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Additionally, the present application also discloses the use of either polystyrene foam or cellulose material in paragraph [0031].
Goodrich teaches that it is known to provide a container that has a rectangular collapsed form (see figure 12), wherein the elements of the container are stacked in a rectangular shape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Ernst with the enclosure having a rectangular collapsed form and the container elements stacked thereon to form a rectangular shape, as taught by Goodrich, in order to securely strap the containers to a pallet in collapsed form for transport and storage in a small amount of space when empty.
Further regarding claim 1, wherein each first insulation block, second insulation block, and third insulation block are arranged on top of and abutting the collapsed first enclosure (as modified by Goodrich; planar faces of insulation blocks can abut), wherein the pair of first insulation blocks, the pair of second insulation blocks, and the pair of third insulation blocks are arranged in abutting relationship to form a rectangular subassembly (insulation blocks 30-35 can lie flat on collapsed enclosure such that the planar faces abut (edges of 31 and 33 would abut), the rectangular subassembly having a first dimension a second dimension, and a third dimension; and wherein the first dimension and second dimension of the rectangular subassembly are of about the same dimensions as the rectangular space of the collapsed first enclosure.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (U.S. 3,890,762 A) in view of Hall (U.S. 8,763,886) and Goodrich (U.S. 7,484,623), as applied to claim 1 above, and further in view of Folkert et al. (U.S. 2005/0224501).  
Regarding claim 2, the modified Ernst discloses the claimed invention except the second enclosure. Folkert et al. teaches that it is known to provide a container with a second enclosure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Ernst with a second enclosure, as taught by Folkert et al., in order to provide further protection for the contents.
Further regarding claim 2, Folkert further discloses comprising a second enclosure (30; figures 2, 6; paragraphs [0019], [0021]), the second enclosure including a first side (31; figure 6), a second side (33), a third side (32), a fourth side (34), and a bottom side (bottom wall formed by flaps 135-138, collectively), the first side (31) of the second enclosure connected to the third side (32) of the second enclosure and the fourth side (34) of the second enclosure (30, as shown when folded into assembled shape; figures 2, 6), the first side (31) of the second enclosure opposing the second side (33) of the second enclosure (30, as shown when folded into assembled shape; figures 2, 6), the second side (33) of the second enclosure also connected to the third side (32) of the second enclosure and the fourth side (34) of the second enclosure (30, as shown; figure 6), and at least one of the first side, second side, third side, and fourth side of the second enclosure connected to the bottom side of the second enclosure (as shown, first, second, third, and fourth sides 31, 33, 32, and 34 connected to a flap 135, 137, 136, and 138, respectively, of bottom side; figures 2, 6), and wherein the second enclosure (30) is arranged in collapsed form (as shown unfolded (arranged in collapsed form) in figure 6; paragraphs [0014], [0019], [0021]).

Regarding claim 3, the modified Ernst discloses the claimed invention except the inner box. Folkert et al. teaches that it is known to provide a container with an inner box.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Ernst with an inner box, as taught by Folkert et al., in order to provide further protection for the contents.
Further regarding claim 3, Folkert discloses further comprising an inner box (50; figure 2; paragraph [0019]), the inner box including a first side (51; figure 7; paragraph [0021]), a second side (53), a third side (52), a fourth side (54), and a bottom side (collectively defined by assembled flaps 155-158; figure 7), the first side (51) of the inner box connected to the third side (52, as shown; figure 7) of the inner box and the fourth side (54, as shown via flange 59; figure 7) of the inner box, the first side (51) of the inner box opposing the second side (53) of the inner box (50, as shown when assembled; figures 2, 7), the second side (53) of the inner box connected to the third side (52) of the inner box and the fourth side (54) of the inner box (50, as shown; figure 7), and the first side, the second side, the third side, and the fourth side of the inner box all connected to the bottom side of the inner box (as shown, first, second, third and fourth sides 51, 53, 52 and 54 of inner box 50 connected to a flap 155,157, 156 and 158, respectively of the bottom side; figure 7), the inner box defining a void (as shown; figure 2).

Regarding claim 4, Ernst teaches the box formed of corrugated cardboard (figure 3).  Additionally, Folkert discloses the packaging assembly of claim 3, and further discloses wherein each enclosure (20, 30; figure 2) is formed of corrugated cardboard (outer box 30 and outer carton 20 are preferably made from corrugated cardboard; paragraph [0019]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable Ernst (U.S. 3,890,762 A) in view of Hall (U.S. 8,763,886), Goodrich (U.S. 7,484,623) and Folkert et al. (U.S. 2005/0224501), as applied to claim 3 above, and further in view of, and further in view of Church et al. (U.S. 2005/0279963).  The modified container of Ernst does not teach that the cellulose material is a loose fill paper.  Church et al. teaches that it is known to form insulation from loose fill kraft paper (see paragraphs [0001] and 0014]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Ernst with the cellulose material being loose fill kraft paper, as taught by Church et al., in order to use recyclable material improve the insulative properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 6, the kraft paper is disclosed in paragraph [0014] of Church et al.

Claims 8-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (U.S. 3,890,762 A) in view of Church et al. (U.S. 2005/0279963) and Goodrich (U.S. 7,484,623).  Regarding claim 8, Ernst discloses a packaging assembly (10; figure 1; column 3, lines 18-21) comprising: a pair of first insulation blocks (foam panels 31,33; figure 2; column 3, lines 46-55), each first insulation block being rectangular and having six surfaces (as shown; figure 2) including a first pair of opposing surfaces (upper and lower horizontal surfaces; figure 2), a second pair of opposing surfaces (left and right vertical surfaces; figure 2), and a third pair of opposing surfaces (inner and outer surfaces; figure 2), each first insulation block of a first dimension as measured between the third pair of opposing surfaces (each of panels 31,33 having a first dimension measured between inner and outer surfaces), each first insulation block of a second dimension as measured between the first pair of opposing surfaces (each of panels 31, 33 having a second dimension measured between upper and lower surfaces), and each first insulation block of a third dimension as measured between the second pair of opposing surfaces (each of panels 31, 33 having a third dimension measured between left and right surfaces), the first dimension of each first insulation block being a thickness (as shown between inner and outer surfaces; figure 2); a pair of second insulation blocks (32, 34; figures 1-2), each second insulation block being rectangular and having six surfaces (as shown; figure 2) including a first pair of opposing surfaces (upper and lower horizontal surfaces), a second pair of opposing surfaces (left and right vertical surfaces), and a third pair of opposing surfaces (inner and outer surfaces), each second insulation block of a first dimension as measured between the second pair of opposing surfaces (each of panels 32, 34 having a first dimension measured between left and right surfaces), each second insulation block of a second dimension as measured between the first pair of opposing surfaces (each of panels 32, 34 having a second dimension measured between upper and lower surfaces), and each second insulation block of a third dimension as measured between the third pair of opposing surfaces (each of panels 32, 34 having a third dimension measured between inner and outer surfaces), the third dimension of each second insulation block being a thickness that is about the same as the thickness of each first insulation block (as shown; figure 2); a pair of third insulation blocks (30, 35; figures 1-2), each third insulation block being rectangular and having six surfaces (as shown; figure 2) including a first pair of opposing surfaces (shorter side surfaces), a second pair of opposing surfaces (longer side surfaces), and a third pair of opposing surfaces (upper and lower surfaces), each third insulation block of a first dimension as measured between the second pair of opposing surfaces (each of panels 30, 35 having a first dimension measured between the longer side surfaces thereof), each third insulation block of a second dimension as measured between the third pair of opposing surfaces (each of panels 30, 35 having a second dimension measured between upper and lower surfaces thereof), and each third insulation block of a third dimension as measured between the first pair of opposing surfaces (each of panels 30, 35 having a third dimension measured between shorter side surfaces thereof), the second dimension of each third insulation block being a thickness that is about the same as the thickness of each first insulation block and each second insulation block (as shown, panels 30-35 each having the same thickness; figures 1 -2); a first enclosure (11; figures 1 -2; column 3, lines 18-28), the first enclosure including a first side (16; column 3, lines 35-40), a second side (18), a third side (17), a fourth side (19), and top side (top 20 formed by four flaps 21, 22, 23, 24; figures 1-2; column 3, lines 34-40), the first side (16) connected to the third side (17) and the fourth side (19, as shown; figure 2), the first side (16) opposing the second side (18, as shown; figure 2), the second side (18) also connected to the third side (17) and the fourth side (19, as shown; figure 2), and the first side, second side, third side, and fourth side connected to the top side (as shown, each of sides 16-19 attached to a respective flap 21-24 of top 20; figure 2).  
Ernst discloses the claimed invention but includes a bottom side and does not teach that the insulation blocks are composed of loose fill material and the collapsed form of the container. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Ernst without the bottom side, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Church et al. teaches that it is known to form insulation from loose fill kraft paper (see paragraphs [0001] and 0014]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Ernst with the cellulose material being loose fill kraft paper, as taught by Church et al., in order to use recyclable material improve the insulative properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Goodrich teaches that it is known to provide a container that has a rectangular collapsed form (see figure 12), wherein the elements of the container are stacked in a rectangular shape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Ernst with the enclosure having a rectangular collapsed form and the container elements stacked thereon to form a rectangular shape, as taught by Goodrich, in order to securely strap the containers to a pallet in collapsed form for transport and storage in a small amount of space when empty.
Further regarding claim 8, wherein each first insulation block, second insulation block, and third insulation block are arranged on top of and abutting the collapsed first enclosure (as modified by Goodrich; planar faces of insulation blocks can abut), wherein the pair of first insulation blocks, the pair of second insulation blocks, and the pair of third insulation blocks are arranged in abutting relationship to form a rectangular subassembly (insulation blocks 30-35 can lie flat on collapsed enclosure such that the planar faces abut (edges of 31 and 33 would abut), the rectangular subassembly having a first dimension a second dimension, and a third dimension; and wherein the first dimension and second dimension of the rectangular subassembly are of about the same dimensions as the rectangular space of the collapsed first enclosure.

Regarding claims 9-12, Goodrich teaches that it is known to provide a container with varying panel dimensions (see col. 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Ernst with the insulation blocks having varying dimensions, as taught by Goodrich, in order to fit within containers of varying sizes, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 13, Ernst teaches the box formed of corrugated cardboard (figure 3).  

Regarding claims 14-16, the kraft paper is disclosed in paragraph [0014] of Church et al.

Regarding claim 17, Ernst discloses a packaging method comprising: obtaining a packaging assembly (11, 12; figure 2; column 3, lines 18-21), the packaging assembly including two first insulation blocks (31, 33; figures 1-2; column 3, lines 46-53; explained above), two second insulation blocks (32, 34; explained above), two third insulation blocks (30, 35; explained above), and a first enclosure (11); 
Ernst discloses the claimed invention but includes a bottom side and does not teach that the insulation blocks are composed of loose fill material and the collapsed form of the container. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Ernst without the bottom side, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Church et al. teaches that it is known to form insulation from loose fill kraft paper (see paragraphs [0001] and 0014]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Ernst with the cellulose material being loose fill kraft paper, as taught by Church et al., in order to use recyclable material improve the insulative properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Goodrich teaches that it is known to provide a container that has a rectangular collapsed form (see figure 12), wherein the elements of the container are stacked in a rectangular shape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Ernst with the enclosure having a rectangular collapsed form and the container elements stacked thereon to form a rectangular shape, as taught by Goodrich, in order to securely strap the containers to a pallet in collapsed form for transport and storage in a small amount of space when empty.
Further regarding claim 17, wherein each first insulation block, second insulation block, and third insulation block are arranged on top of and abutting the collapsed first enclosure (as modified by Goodrich; planar faces of insulation blocks can abut), wherein the pair of first insulation blocks, the pair of second insulation blocks, and the pair of third insulation blocks are arranged in abutting relationship to form a rectangular subassembly (insulation blocks 30-35 can lie flat on collapsed enclosure such that the planar faces abut (edges of 31 and 33 would abut), the rectangular subassembly having a first dimension a second dimension, and a third dimension; and wherein the first dimension and second dimension of the rectangular subassembly are of about the same dimensions as the rectangular space of the collapsed first enclosure.

Regarding claim 19, the step of restraining the packaging assembly is taught by Goodrich (figure 12).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (U.S. 3,890,762 A) in view of Church et al. (U.S. 2005/0279963) and Goodrich (U.S. 7,484,623), as applied to claim 17, above, and further in view of Huke (U.S. 4,170,304).  The modified method of Ernst discloses the claimed invention except the cellophane.  Huke teaches that it is known to wrap a plurality of goods on a pallet with cellophane (see col. 1 lines 7-18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified method of Ernst with the pallet wrapped in cellophane, as taught by Huke, in order to secure the items to the pallet. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst (U.S. 3,890,762 A) in view of Church et al. (U.S. 2005/0279963) and Goodrich (U.S. 7,484,623), as applied to claim 19, above, and further in view of Bacon (U.S. 2016/0264294).  The modified method of Ernst discloses the claimed invention except the straps being metal.  Bacon teaches that it is known secure items on a pallet with metal straps (see paragraph [0002]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified method of Ernst with the straps being metal, as taught by Bacon, in order to secure the items to the pallet using a rigid strap that will not stretch. 
	
Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the modified container of Ernst does not teach that the insulation blocks could be arranged to abut in such a way that the insulation of Ernst would be about the same dimensions as the rectangular space of the collapsed first enclosure.  It is the examiner’s position that Ernst meets this limitation to the degree set forth in the claim.  There are multiple ways the enclosure can be collapsed, as it is a cardboard box, and there are multiple configurations that can be made using the insulating blocks.  One example is the closure flaps 22, 24 can be folded inwardly, and walls 17 and 18 could like up on one horizontal plane resting on walls 16 and 19.  The overall rectangular dimensions (when lying flat and viewed from above) have one length equal to the length of 17 and 18, and the other length equal to the height of 17 (in the erected state).  On top of the collapsed housing, insulations 32 and 33 would lay adjacent and abutting, and on top of that insulations 34 and 31 would lay adjacent and abutting.
Regarding the closure flaps of Ernst, these elements could be folded inwardly when the housing is collapsed. It is the examiners position that  folding the flaps inwardly would not adversely affect the collapsing of the housing, or the structural integrity, especially since the bottom flaps could me similarly folded.  Additionally, the claims use the open term “comprising” which means the prior art can have additional elements, such as closure flaps, while still meeting the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736